Citation Nr: 0609237	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-36 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 until January 
2000.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The veteran is not shown to have a current low back 
disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant, as well as a Statement of the Case 
(SOC) issued in September 2005.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

Specifically regarding the veteran's service connection 
claim, the notice provided did not inform the veteran as to 
the rating criteria for a low back disability with arthritis, 
nor was the veteran informed as to the law pertaining to 
effective dates.  However, because the instant decision 
denies the veteran's service connection claim, no rating or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the September 2005 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the VCAA notice preceded that 
unfavorable AOJ decision, satisfying the Pelegrini timing 
requirements. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, post-service VA medical 
records, VA examinations, and the veteran's statements in 
support of his claim.  The Board has carefully reviewed such 
statements.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria & analysis

Presumptive Service Connection 

Where a veteran served 90 days or more during a period of 
war, and a chronic disease, including arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  An April 2000 radiology/nuclear medicine 
report stated that the veteran had a normal lumbar spine.  No 
other reports of record establish any clinical manifestations 
of arthritis within the applicable time period.  Thus, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Service Connection

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  According to 
the law, service connection is warranted if it is shown that 
a veteran has a disability resulting from an injury incurred 
or a disease contracted in the line of duty in active 
military service, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The April 1991 service entrance examination did not include 
any complaints, findings, or diagnoses pertaining to a low 
back disability.  The veteran's service medical records 
reveal that he was injured in September 1993.  Specifically, 
he was working on an airplane when a piece fell and struck 
his back between the shoulder blades.  He was subsequently 
treated for an upper thoracic injury. 

A July 2000 rating decision established service connection 
for a thoracic spine injury with degenerative disease of T11-
12 and chronic back pain, rated at 10 percent disabling. 

Presently, the veteran is seeking service connection for a 
low back disability with arthritis.  On VA examination in 
April 2000, the veteran complained of low back pain.  
Following physical examination, the diagnoses included 
mechanical low back pain.  As noted above, X-ray examination 
of the low back at that time was unremarkable.  In May 2004, 
the veteran submitted a statement in support of his current 
low back disability.  Then, in December 2004, VA again 
performed a medical examination of the veteran.  The examiner 
reviewed the claims file and x-rays taken in December 2004, 
April 2004, and November 2003.  The VA examiner acknowledged 
that the x-ray report from November 2003 showed mild 
degenerative changes of the facet joints of L5-S1.  
Additionally, the April 2004 examination noted a mild 
degenerative change of the thoracic spine.  However, in the 
most recent x-rays, the examiner did not see any evidence of 
posterior facet arthrosis, which prevented him from giving a 
diagnosis of arthritis.  Furthermore, the examiner stated 
that other than complaints of pain and tenderness, he could 
not form a diagnosis as to the lumbar spine.  Based on the 
foregoing, the Board finds that the veteran does not have a 
current low back disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Even if the Board concedes the veteran has a current low back 
disability with arthritis, for the following reasons, the 
Board finds service connection is not warranted.  At the time 
of the traumatic event described above, the service medical 
records only indicated treatment referable to the thoracic 
spine.  The service medical records contain complaints of 
upper back pain in February and September of 1999.  Also, in 
February of 1999, the veteran underwent physical therapy for 
chronic upper back pain.  Additionally, radiologic 
consultation reports only discussed possible injuries 
associated with the thoracic and mid-thoracic spine.  By 
contrast, the service medical records are void of any 
complaints of, or treatment for, low back pain at any time 
throughout the veteran's military service extending until 
January 2000.    

The Board acknowledges that in an October 2003 post-service 
VA treatment report, and also in statements from the veteran 
dated in May 2004, June 2004, and October 2005, he expressed 
complaints of episodic low back pain.  However, as noted 
above, a low back disability was not shown in service.  
Moreover, no competent evidence causally relates the current 
low back complaints of pain to active service.  In fact, in 
December 2004, the VA examiner indicated that he had reviewed 
the veteran's claims file and stated that he could not 
provide an opinion as to whether his low back pain is related 
to military service.  Because this opinion was rendered 
following a review of the claims file, and after an objective 
examination of the veteran, the Board finds it to be highly 
probative.  

The veteran himself has expressed his belief that his current 
low back disability is causally related to active service.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that a low 
back disability was incurred in active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for low back disability, including 
arthritis, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


